336 S.W.2d 170 (1960)
Patricia Ann NOBLE, Appellant,
v.
STATE of Texas, Appellee.
No. 32042.
Court of Criminal Appeals of Texas.
June 1, 1960.
No attorney for appellant of record on appeal.
Henry Wade, Criminal Dist. Atty., William F. Alexander, Phil Burleson, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
Upon a plea of guilty before the court without a jury, appellant was convicted of the possession of dolophine, a narcotic drug, and her punishment was assessed at three years.
It was stipulated by the appellant and her counsel and the state that if officers B. L. Beaty and Tony Ingargiola of the narcotics bureau of the Dallas Police Department were present they would testify that they apprehended the appellant; and that on the way to the police station in an automobile, Officer Ingargiola saw the appellant *171 remove a bottle from the waist band of her dress and place it on the seat of the automobile, and that the bottle contained 47 tablets which he determined to be dolophine tablets; and that Dr. Morton Mason, a competent and qualified chemist, if present would testify that the results of an analysis he made of the 47 tablets showed that they contained dolophine, a narcotic drug.
Appellant testifying in her own behalf stated that she was guilty of the offense charged and that the stipulations were substantially true and correct.
The evidence is sufficient to support the conviction. Ex parte Keener, Tex.Cr.App., 314 S.W.2d 93; King v. State, Tex.Cr.App., 320 S.W.2d 842.
The judgment is affirmed.
Opinion approved by the Court.